Citation Nr: 1130632	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  07-31 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected degenerative arthritis of the lumbar spine at multiple levels and retrolisthesis of L5-S1.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969 and from February 1973 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a left shoulder disorder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The Veteran claims that he has a left shoulder disorder as a result of a fall during service in which he also injured his back.  He also claims, in the alternative, that his left shoulder disorder is caused or aggravated by his service-connected degenerative arthritis of the lumbar spine at multiple levels and retrolisthesis of L5-S1.  

Specifically, the Veteran alleges that he fell off of a 2.5 ton truck in service in 1969 onto his back.  Due to the nature of the incident, he maintains that he injured his left shoulder at that time, which he claims could be indicative of arthritic change.  In the alternative, the Veteran contends that his current left shoulder disorder is caused or aggravated by his service-connected back disability.  

After service, there have been periodic complaints of left shoulder pain.  However, it is not clear from the record if the Veteran has a left shoulder disorder as a result of his in-service injury or as secondary to his service-connected back disability.  

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the evidence set forth, the Board finds that a VA examination is necessary in order to determine whether the Veteran has a left shoulder disorder, and, if so, whether such is due to his military service or is secondary to his service-connected back disability.  In this regard, the Veteran has not been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his claim of entitlement to service connection for a left shoulder disorder.  Such should be accomplished on remand.

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his left shoulder disorder since service.  Thereafter, any identified records, to include those from the Miami, Florida, VA Medical Center dated from October 2007 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a left shoulder disorder as secondary to his service-connected degenerative arthritis of the lumbar spine at multiple levels and retrolisthesis of L5-S1.

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his left shoulder disorder since service.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Miami, Florida, VA Medical Center dated from October 2007 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his left shoulder disorder.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination reports. 

The examiner must identify all left shoulder disorders found to be present.  For any diagnosis made, the examiner should offer an opinion as to whether it is at least as likely as not that any diagnosed left shoulder disorder is etiologically related to the Veteran's military service, to include his in-service fall.  The examiner should also offer an opinion as to whether it is at least as likely as not that any diagnosed left shoulder disorder is caused or aggravated by his service-connected degenerative arthritis of the lumbar spine at multiple levels and retrolisthesis of L5-S1.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his left shoulder disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 
 
4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


